Citation Nr: 0026776	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for endometriosis as 
secondary to service-connected coccydynia. 

2.  Entitlement to an increased rating for service-connected 
coccydynia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

A Form DD 214 reflects that the veteran served on active duty 
from December 1978 to August 1982, and had 2 years, 6 months, 
and 5 days of prior active service.  The veteran has reported 
that she served on active duty from June 1976 to August 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1997 by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted an 
increased rating to 10 percent for service-connected 
coccydynia and denied service connection for endometriosis, 
claimed as secondary to service-connected coccydynia.  In 
October 1997, the veteran entered notice of disagreement 
(NOD) with this decision; a statement of the case (SOC) was 
issued in November 1997; and the veteran's substantive 
appeal, in the form of a letter from her representative, was 
received in September 1998. 

Certain language in statements submitted by the veteran as 
well as statements made by the representative in a September 
2000 Statement of Representative in Appeals Case reference a 
disorder of the spine which the veteran believes is related 
to her service-connected coccydynia.  This matter is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between endometriosis and the veteran's service-
connected coccydynia.

2.  The veteran's service-connected coccydynia is manifested 
by subjective complaints of constant back pain and extreme 
discomfort in the low back and objective medical evidence of 
tenderness from the mid-thoracic spine to the coccyx area. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for endometriosis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for coccydynia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5299-5298 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Endometriosis

Service connection has been established for coccydynia.  The 
veteran contends that she suffers from endometriosis which is 
etiologically related to her service-connected coccydynia. 

The pertinent regulation provides that disability which 
is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310(a) (1999).  When aggravation of a 
veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, 
the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439 (1995). 

However, claims for secondary service connection, like 
all claims, must be well grounded.  Where the issue is 
whether a service-connected disability has increased 
based on an allegation that it caused a new disease, a 
claimant, even though service-connected for one of the 
disease entities, must provide medical evidence of such 
causal relationship.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996).  

In this veteran's case, effective from August 1982, service 
connection was established for coccydynia due to injury.  The 
evidence reflects that the veteran was first diagnosed with 
endometriosis in July 1993 following a diagnostic laparoscopy 
due to complaints of chronic pain and findings of ovarian 
cysts.  However, there is no medical evidence of record to 
demonstrate a nexus between the endometriosis and her 
service-connected coccydynia.  In fact, a May 1997 VA medical 
nexus opinion which is of record reflects the opinion that it 
was not "even likely or possible that endometriosis could be 
directly related to her suffering coccydynia." 

The Board notes the veteran's sincere belief that her 
endometriosis is at least in part etiologically related to 
her service-connected coccydynia, and that a January 1997 lay 
statement which appears to be from her husband also asserts 
such a relationship.  A lay person is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. § 5107(a) and does not have a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

With regard to the January 1997 lay statement's assertion 
that a doctor "has said that an injury to the back can often 
times lead to [e]ndometriosis," and a March 1999 written 
submission by the veteran (on a Supplemental SOC form) that a 
her chiropractor "suggested . . . that chronic back pain and 
an injury of the coccyx can lead to endometriosis," the 
United States Court of Appeals for Veterans Claims (Court) 
has held that such an account, "filtered as it [is] through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  As there is no medical evidence of 
record to relate the veteran's currently diagnosed 
endometriosis to her service-connected disability of 
coccydynia, the Board must find the claim for service 
connection for endometriosis, as secondary to service-
connected coccydynia, to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is hereby advised that 
medical evidence of a nexus between endometriosis and her 
coccydynia is necessary to well-ground her claim. 

II.  Increased Rating for Coccydynia

Initially, the Board notes that the veteran has presented a 
claim for increased rating for coccydynia that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she has presented a claim as to this issue that is 
plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In this case, the record reflects that during service in 1977 
the veteran fell on icy steps and injured her coccyx.  The 
symptoms soon resolved, but she again complained of radiating 
back pain beginning in October 1980.  Effective from August 
1982, service connection was established for coccydynia and a 
noncompensable rating was assigned.

In January 1997, the veteran filed a claim for increased 
compensation.  She now contends that her service-connected 
coccydynia is productive of constant back pain and 
discomfort, including at her work which requires lifting and 
throwing and reaching in high places, and the coccydynia 
prevents prolonged sitting.  A May 1997 VA compensation 
examination noted her complaints of constant back pain, but 
also entered the clinical finding of tenderness from the mid-
thoracic spine down into the coccyx area.  Coccydynia was 
diagnosed by the veteran's history.  Similarly, July 1999 
progress note from the Orthopedic Surgery Department of St. 
John's Mercy Medical Group reflects clinical findings of back 
pain and buttocks pain with straight leg raising, and a 
diagnosis of coccydynia by history. 

The RO has rated the veteran under Diagnostic Code 5298, 
analogous to removal of the coccyx.  Although the veteran did 
not actually undergo partial or complete removal of the 
coccyx, the Board finds that Diagnostic Code 5298 is the most 
appropriate diagnostic code for rating (by analogy) the 
veteran's service-connected coccydynia.  Diagnostic Code 5298 
addresses the same anatomical localization (the coccyx and 
surrounding area), with the same functions affected 
(including pain and limitations on prolonged sitting), and 
specifically contemplates similar symptomatology (painful 
residuals).  See 38 C.F.R. § 4.20.  

The September 1997 RO rating decision currently on appeal 
granted a 10 percent rating for the veteran's service-
connected coccydynia.  Thus, the veteran is currently 
receiving the maximum 10 percent schedular disability rating 
under Diagnostic Code 5298, which specifically contemplates 
her painful residuals.  The Board finds that the veteran's 
back pain and discomfort complained of, which is confirmed by 
tenderness found upon the most recent VA examination in May 
1997, is encompassed by the currently assigned 10 percent 
rating under Diagnostic Code 5298.  38 C.F.R. § 4.71a.  As 10 
percent is the maximum schedular rating provided by 
Diagnostic Code 5298, and encompasses the veteran's 
complaints of pain, the Board finds that a disability rating 
in excess of 10 percent is not warranted. 

While the Board has also considered all potentially 
applicable diagnostic codes to determine if a higher rating 
is warranted, the Board finds that the evidence of record 
does not warrant the application of another diagnostic code, 
and that the application of other potentially applicable 
diagnostic codes would not result in a higher rating.  As 
previously indicated, the Board finds that Diagnostic Code 
5298 is the most appropriate diagnostic code for rating the 
veteran's service-connected coccydynia.  38 C.F.R. 
§§ 4.20, 4.71a. 

The Board notes the veteran's various complaints pertaining 
to the thoracic and cervical spine, in addition to complaints 
of pain and discomfort in the area of the coccyx.  However, 
the only disability under consideration is the coccydynia.  
The Board notes here that to the extent that the veteran is 
advancing a claim for disability of the thoracic and/or 
cervical spine, such matter has been referred to the RO in 
the introduction.  VA disability compensation regulations 
specifically provide that the use of such manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected rating is to be avoided.  
38 C.F.R. § 4.14.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to an increased rating for coccydynia, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 


